NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                  JAMES E. HARRIS,
                   Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2019-1822
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 18-244, Judge Joseph L. Falvey, Jr.
                ______________________

                Decided: August 9, 2019
                ______________________

   JAMES E. HARRIS, Stockton, CA, pro se.

     MATTHEW PAUL ROCHE, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent-appellee. Also represented by
JOSEPH H. HUNT, MARTIN F. HOCKEY, JR., ROBERT EDWARD
KIRSCHMAN, JR.; MARTIE ADELMAN, BRIAN D. GRIFFIN, Of-
fice of General Counsel, United States Department of Vet-
erans Affairs, Washington, DC.
                  ______________________
2                                             HARRIS v. WILKIE




    Before NEWMAN, CHEN, and HUGHES, Circuit Judges.
PER CURIAM.
    Pro se appellant James E. Harris appeals a decision of
the United States Court of Appeals for Veterans Claims
that affirmed a decision by the Board of Veterans’ Appeals
denying Mr. Harris an effective date earlier than April 13,
2000 for service connection for schizophrenia and posttrau-
matic stress disorder. Harris v. Wilkie, No. 18-244 (Vet.
App. Mar. 20, 2019). Because we lack jurisdiction to re-
view any of the issues raised in Mr. Harris’s appeal, we dis-
miss.
                              I
    Mr. Harris is a Veteran of the Vietnam War. In August
1992, he submitted a claim to the Department of Veterans
Affairs for non-service connected pension benefits for inju-
ries to his left foot, right arm, and back. 1 Four years later,
while his 1992 claim was on remand from the Board, Mr.
Harris submitted a new claim for service connection for
psychosis. The VA examined Mr. Harris in August 1997,
and diagnosed him with paranoid schizophrenia. But the
VA denied his claim for service connection for psychiatric
disability in September 1997 because there was no evi-
dence that his paranoid schizophrenia was related to his
service. Appx 81. 2 Instead, the VA found that “[p]ost ser-
vice treatment records show a diagnosis of schizophrenia
many years after service.” Id. Mr. Harris did not appeal
the VA’s 1997 rating decisions.



    1   The VA granted his non-service connected pension
claim in April 1997.
    2   Citations to Appx herein refer to the appendix sub-
mitted with Respondent-Appellee Robert Wilkie’s informal
brief.
HARRIS v. WILKIE                                             3



    In April 2000, Mr. Harris filed a claim to reopen the
1997 denial of his claim for service connection for schizo-
phrenia on the ground of new and material evidence. On
March 19, 2004, the VA granted Mr. Harris service connec-
tion for schizophrenia and PTSD, rated 100 percent disa-
bling with an effective date of April 13, 2000. Mr. Harris
did not appeal the VA’s effective date determination. In-
stead, he subsequently sought an earlier effective date
based on clear and unmistakable error (CUE) in the 2004
decision. The Board denied his CUE claim in September
2015, and Mr. Harris did not appeal that decision.
    Mr. Harris also filed a separate CUE claim challenging
the VA’s 1997 rating decisions. Through counsel, he al-
leged multiple bases of CUE and argued that he was enti-
tled to an effective date of August 5, 1996, the day he filed
his claim for service connection for psychosis. First, Mr.
Harris claimed that the September 1997 decision contained
CUE because the VA failed to review all of his service treat-
ment records, and it was “unclear if all of [his service rec-
ords] were before the reviewers of the 1997 decision
although they were presumptively in the VA’s possession
at the time.” Appx 16. He thus argued that he was entitled
to an earlier effective date under 38 C.F.R. § 3.156(c). 3 Sec-
ond, he argued that the September 1997 decision contained
CUE because the VA did not provide him a psychiatric ex-
amination to determine whether his schizophrenia related
to his service. Finally, he argued that there was CUE in
the April 1997 decision because the VA failed to adjudicate
an inferred claim of service connection for PTSD.



    3   Under 38 C.F.R. § 3.156(c)(1), “at any time after VA
issues a decision on a claim, if VA receives or associates
with the claims file relevant official service department
records that existed and had not been associated with the
claims file when VA first decided the claim, VA will recon-
sider the claim . . . .”
4                                           HARRIS v. WILKIE




    The Board denied Mr. Harris’s challenge, finding that
he failed to show CUE in either the April or September
1997 decisions. Mr. Harris appealed the Board’s decision
to the Veterans Court pro se, and the court affirmed. The
court found that “at the time of the 1997 rating decisions,
there was no evidence of record indicating a nexus between
Mr. Harris’s psychiatric disabilities and his service and any
failure by VA to obtain such evidence cannot form the basis
of CUE.” Appx 2. The court rejected Mr. Harris’s assertion
that the VA should have reconsidered his claim under
§ 3.156(c). It noted that the new information considered in
the 2004 VA decision was obtained after the 1997 decisions,
so it cannot form the basis for CUE, as review for CUE
looks only to the record before the agency as it existed at
the time of the decision. Moreover, the Board’s 2015 deci-
sion found that the VA did not err when it declined to re-
consider Mr. Harris’s claim under § 3.156(c) in 2004, and
Mr. Harris did not appeal the 2015 Board decision. Finally,
the court found that “even if VA failed to adjudicate a rea-
sonably raised claim in the April 1997 rating decision, this
was remedied when VA denied service connection for a psy-
chiatric disability in the September 1997 decision.” Appx
4.
    Mr. Harris now appeals.
                              II
     Our jurisdiction over appeals from the Veterans Court
is limited by statute. Scott v. Wilkie, 920 F.3d 1375, 1377–
78 (Fed. Cir. 2019). We may review “the validity of a deci-
sion of the Court on a rule of law or of any statute or regu-
lation . . . or any interpretation thereof (other than a
determination as to a factual matter) that was relied on by
the Court in making the decision.” 38 U.S.C. § 7292(a).
Unless an appeal presents a constitutional issue, we may
not review factual challenges or the application of law to
fact. Id. § 7292(d)(2).
HARRIS v. WILKIE                                           5



    We do not possess jurisdiction to review Mr. Harris’s
appeal because he only challenges factual determinations
or application of law to fact. The Veterans Court did not
interpret any statute or regulation. And Mr. Harris does
not claim that the Veterans Court misapplied a rule of law.
Instead, he claims that the VA was in possession of his ser-
vice records in 1997 but failed to consider those records. 4
    Whether all of Mr. Harris’s records were before the VA
and considered in 1997 are factual determinations. And
whether the VA should have granted Mr. Harris service
connection for schizophrenia and PTSD on the record be-
fore it in 1997 involves the application of the law governing
CUE claims to the facts of Mr. Harris’s case. Similarly, the
Veterans Court’s finding that the “merits of [the 2015
Board decision] are not before us,” Appx 5, involves factual
determinations and the application of law to fact. Thus,
Mr. Harris’s appeal does not raise any issue over which we
possess jurisdiction. Accordingly, we dismiss.
                       DISMISSED
    No costs.




    4   To the extent Mr. Harris challenges the VA’s denial
of his 1981 claim for service connection for a skin disorder
resulting from Agent Orange exposure, he did not raise
that claim before the Veterans Court, so we do not address
it here. See Emenaker v. Peake, 551 F.3d 1332, 1337 (Fed.
Cir. 2008) (“In order to present a legal issue in a veteran's
appeal, the appellant ordinarily must raise the issue
properly before the Veterans Court; with limited excep-
tions, appellate courts do not consider issues that were not
raised in the tribunal from which the appeal is
taken . . . .”).